Of the present case there is little to say. The defendant issued a stop-payment order against two checks which he had drawn in favor of and delivered to one Gallant and the bank dishonored them.
Then, the plaintiff, alleging himself the presenting indorsee of both checks, brought this action against their maker. Defendant pleaded an utter lack of consideration in the original transactions and that the plaintiff had not purchased in innocence for value. *570Thus the issue was essentially of fact for the jury. Believing the defendant, and ■ disbelieving the plaintiff and his witness, the jury decided accordingly. Now a motion for a new trial is urged.
Harry L. Cram and W. E. & A. E. Neal, for plaintiff. Maurice E. Rosen, for defendant.
When a cause has been fairly, justly and intelligently tried and a verdict reached, there’s an end of it. Motion overruled.